

Exhibit 10.9
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE CITRIX SYSTEMS, INC.
AMENDED AND RESTATED 2014 EQUITY INCENTIVE PLAN
Name of Awardee: [Name]
Award Date: August 1, 2017
Number of Restricted Stock Units at 100% Attainment: [Number of Units] (the
“Target Award”)
Performance Period: July 1, 2017 – December 31, 2019


Pursuant to the Citrix Systems, Inc. Amended and Restated 2014 Equity Incentive
Plan (as amended from time to time, the “Plan”), Citrix Systems, Inc. (the
“Company”) hereby grants an Award (as defined in the Plan) of Restricted Stock
Units (as defined in the Plan) to the awardee named above (the “Awardee”). Upon
acceptance of this Agreement, including any appendix for Awardee’s country (the
“Appendix” and together with this Agreement, the “Award Agreement”), Awardee
shall receive the number of Restricted Stock Units specified above, subject to
the restrictions and conditions set forth in this Award Agreement and in the
Plan.


1.Vesting.
(a)    No portion of this Award may be settled until the Committee has
determined the portion that has vested. Except as otherwise provided herein, the
number of Restricted Stock Units vested shall be based on the Company’s
performance during the Performance Period identified above based on the
performance criteria set forth on Schedule A attached hereto (the “Performance
Metrics”), and, except as provided in Section 4(b), shall be further subject to
the Awardee’s continuous employment relationship with the Company or its
Affiliates through the conclusion of the Performance Period. As used herein,
“Performance Period” shall mean the performance period indicated above.
(b)    The Committee, as promptly as practicable (but in no event later than 60
days) following the conclusion of the Performance Period, shall determine the
actual number of Restricted Stock Units that vest upon the final day of the
Performance Period (the “Vesting Date”) in accordance with Section 2 and the
Performance Metrics; and on the Vesting Date, 100% of such actual number of
Restricted Stock Units shall vest in one installment. The Awardee shall forfeit
any portion of this Award that is not vested upon the conclusion of the
Performance Period.
2.    Performance Criteria and Attainment Levels.
(a)    Except as set forth in Section 2(b) below, the attainment level under
this Restricted Stock Unit Award will be determined during the first 60 days of
the calendar year immediately following the end of the Performance Period based
on the performance metrics indicated in the attached Schedule.
(b)    Subject to the terms of any employment, executive or similar agreement
between the Company and the Awardee, upon an Acquisition (as defined in the
Plan) that occurs prior to the end of the Performance Period, the provisions of
Section 3(d) of the Plan shall apply; provided, however, that any determination
by the Committee or Board that the vesting of the Award shall accelerate shall
provide that Awardee shall earn, and shall immediately vest in, his or her
Target Award, provided further, however, that for purposes of this Section 2(b)
only, the number of Restricted Stock Units composing the Target Award shall be
multiplied by a fraction, the numerator of which shall be the number of full and
partial months from


1



--------------------------------------------------------------------------------




the Award Date to the effective date of the Acquisition and the denominator of
which shall be the number of months in the performance period.
(c)    As used herein, the following terms shall have the following respective
meanings:
“Retirement” means Awardee’s termination of employment from the Company or its
Affiliates after attainment of the age of 65 and provided that the Awardee has
at such time completed at least four years of service with the Company or its
Affiliates.
“Stock” means a share of the Company’s common stock, par value $.001 per share.
3.    Issuance of Stock.
(a)    Subject to determination of attainment levels by the Committee or
pursuant to Section 2(b) upon an Acquisition, each vested Restricted Stock Unit
entitles Awardee to receive one share of Stock.
(b)    Within a reasonable amount of time after the Committee has made the
determination pursuant to Section 2 or pursuant to Section 2(b) upon an
Acquisition and all applicable service vesting requirements have been satisfied
(but in no event later than two and one-half months after the year in which the
Vesting Date or the Acquisition occurs, as applicable), Awardee’s name shall be
entered as the stockholder of record on the books and records of the Company
with respect to the shares of Stock underlying the Restricted Stock Units earned
in accordance with this Agreement and upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 3(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any extraordinary dividend on shares
of Stock, the Committee shall, in its discretion, either:
(i) make a proportionate award (based on the dividend paid) of Dividend
Equivalent Rights under the Plan with respect to the unvested Restricted Stock
Units hereunder, which Dividend Equivalent Rights shall vest and be settled
under the same terms and conditions as the underlying Restricted Stock Units
pursuant to Section 2 (b), provided that such Dividend Equivalent Rights shall
be promptly forfeited if and when the Restricted Stock Units are forfeited; or
(ii) take necessary action such that the number of Restricted Stock Units
credited to Awardee shall, as of such date, be increased by an amount determined
by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;


2



--------------------------------------------------------------------------------




X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (A) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (B) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the per share
of Stock value of such dividend shall be determined in good faith by the Board
and shall be converted to additional Restricted Stock Units based on the formula
above or Dividend Equivalent Rights. Any additional Restricted Stock Units shall
be subject to the vesting and restrictions of this Award Agreement in the same
manner and for so long as the Restricted Stock Units granted pursuant to this
Award Agreement to which they relate remain subject to such vesting and
restrictions, and shall be promptly forfeited to the Company if and when such
Restricted Stock Units are so forfeited.
4.    Termination of Employment.
(a)    Subject to the terms of any employment, executive or similar agreement,
if Awardee’s employment by the Company or any of its Affiliates (as defined in
the Plan) is voluntarily or involuntarily terminated (regardless of whether an
Awardee continues to be considered an employee under local labor laws) for any
reason other than Disability, death or Retirement prior to the end of the
Performance Period, Awardee’s right in any Restricted Stock Units that are not
vested shall automatically terminate as of the date that Awardee is no longer
actively employed by the Company and its Affiliates as determined by the
Committee or any of its delegates in its, his or her sole discretion (the
“Termination Date”), and such Restricted Stock Units shall be canceled and shall
be of no further force and effect.
(b)    If Awardee’s termination of employment is on account of Disability, death
or Retirement prior to the end of the Performance Period, Awardee shall not
forfeit his or her Award and shall remain eligible to earn his or her Award,
subject to the requirements of Section 2; provided, however, that the number of
Restricted Stock Units determined pursuant to Section 2 by the Committee shall
be multiplied by a fraction, the numerator of which shall be the full and
partial months from the Award Date to Awardee’s Termination Date and the
denominator of which shall be the number of months in the Performance Period.
For the avoidance of doubt, an Awardee who, at the time of such termination, has
attained the age of 65 but has not completed at least four years of service with
the Company shall not be deemed to have been terminated on account of Retirement
and Section 4(a) above shall apply. In the event of Awardee’s termination of
employment after the Performance Period, the Company, as soon as practicable
following the date of such termination (the “Termination Date”) (but in no event
later than two and one-half months after the end of the Performance Period)
shall issue shares of Stock to Awardee (or Awardee’s designated beneficiary or
estate executor, as applicable, in the event of Awardee’s death) with respect to
any Restricted Stock Units which, as of the Termination Date, have been earned
but for which shares of Stock had not yet been issued to Awardee.


3



--------------------------------------------------------------------------------




5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Award shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Award Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
6.    Transferability. This Award Agreement and the Award are personal to
Awardee, non-assignable and not transferable in any manner, by operation of law
or otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegates in its, his or her sole discretion), Awardee may be permitted to
designate a beneficiary with respect to the shares of Stock to be issued upon
vesting of the Award.
7.    Tax Withholding. Regardless of any action the Company, or if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to Awardee’s participation in the Plan and legally
applicable to Awardee (“Tax-Related Items”), Awardee acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and that such liability may exceed the amount actually withheld
by the Company or the Employer. Awardee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Stock Units, the issuance of Stock upon settlement
of the Restricted Stock Units, the subsequent sale of Stock and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Awardee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Awardee has
become subject to tax in more than one jurisdiction between the Award Date and
the date of any relevant taxable or tax withholding event, as applicable,
Awardee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net share issuance of shares.
The Company shall withhold from shares of Stock to be issued to Awardee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole and absolute discretion to satisfy Awardee’s
obligation for Tax-Related Items by one or a combination of the following: (i)
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Awardee’s behalf
pursuant to this authorization); or (ii) in any other way set forth in Section
15 of the Plan; provided, however, that if Awardee is a Section 16 officer of
the Company under the Exchange Act, then the Company will satisfy any
withholding obligation only through a net share issuance of shares, unless the
use of such withholding method creates adverse results under applicable tax or
securities law or has materially adverse accounting consequences, in which case
the obligation for Tax-Related Items may be satisfied by method (i) or (ii)
above, or a combination thereof.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of Awardee’s participation in the Plan.


4



--------------------------------------------------------------------------------




Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
9.    Data Privacy. By entering into this Award Agreement, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by an and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.
Awardee understands that the Employer, the Company and its Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
or any shares held in the Company, and details of all Awards or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of managing
and administering the Plan.
Awardee further understands that the Employer, the Company and/or its Affiliates
will transfer Data among themselves as necessary for the exclusive purposes of
implementation, administration and management of Awardee’s participation in the
Plan, and that the Employer, the Company and/or its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan, including Fidelity Stock Plan
Services, LLC or such other stock plan service provider as may be selected by
the Company (“Data Recipients”).
Awardee understands that the Data Recipients may be located in Awardee’s country
or elsewhere, including outside the European Economic Area, and that the Data
Recipient’s country (e.g., the United States) may have different data privacy
laws and protections. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.
Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.


5



--------------------------------------------------------------------------------




Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the consents is that the Company would not be able to
grant Restricted Stock Units or other equity awards to Awardee or administer or
maintain such awards. Therefore, Awardee understands that refusing or
withdrawing the consents may affect Awardee’s ability to participate in the
Plan. For more information on the consequences of Awardee’s refusal to consent
or withdrawal of consent, Awardee understands that Awardee may contact in
writing Awardee’s local human resources representative.
10.    Nature of Grant. In accepting the Restricted Stock Units, Awardee
expressly acknowledges, understands and agrees to the following:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units or other awards have been granted in the past;
(c)    all decisions with respect to future Restricted Stock Unit grants, if
any, will be at the sole discretion of the Company;
(d)    this Award Agreement does not confer upon Awardee any rights with respect
to continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;
(e)    the Restricted Stock Unit grant and Awardee’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Affiliate;
(f)    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;
(g)    Awardee is voluntarily participating in the Plan;
(h)    for Awardees who reside outside the U.S., the following additional
provisions shall apply:
(i)    the Restricted Stock Units and any shares of Stock acquired under the
Plan, and the income and value of same, are not intended to replace any pension
rights or compensation;
(ii)    Restricted Stock Units and the underlying shares of Stock, and the
income and value of same, are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer and are outside the scope of Awardee’s employment contract, if any;
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of Awardee’s
employment or service by the Company or the Employer (whether or not in breach
of local labor laws) and in consideration of the grant


6



--------------------------------------------------------------------------------




of the Restricted Stock Units to which Awardee is otherwise not entitled,
Awardee irrevocably agrees never to institute any claim against the Company or
any Affiliate, waives his or her ability, if any, to bring any such claim and
releases the Company and any Affiliate from any such claim, if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, Awardee shall be deemed to have agreed not
to pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claims; and
(iv)    neither the Employer, the Company nor its Affiliates shall be liable for
any foreign exchange rate fluctuation between Awardee’s local currency and the
United States Dollar that may affect the value of the Award or any amounts due
to Awardee pursuant to the settlement of the Award, the subsequent sale of any
shares of Stock acquired under the Plan or the receipt of any dividends or
dividend equivalents.


11.    Miscellaneous.
(a)    Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.
(b)    The Committee may amend the terms of this Award Agreement, prospectively
or retroactively, provided that the Award Agreement as amended is consistent
with the terms of the Plan, but no such amendment shall impair Awardee’s rights
under this Award Agreement without Awardee’s consent; provided, further, however
that, irrespective of any actual or potential impairment of Awardee’s rights
under this Award Agreement, the Committee in its sole and absolute discretion
may prospectively or retroactively amend any performance goal related to this
Award, including, without limitation, in connection with strategic transactions.
(c)    This Award Agreement shall be binding upon and inure to the benefit of
any successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.
(d)    This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. This Award Agreement and the
Plan together constitute the entire agreement between the parties relative to
the subject matter hereof, and supersede all proposals written, oral or
electronic relating to the subject matter hereof; provided, however, that, to
the extent inconsistent with the terms hereof, any change of control agreement
between the Company and Awardee shall take precedence and supersede the terms
hereof.
12.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
13.    Language. If Awardee has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


7



--------------------------------------------------------------------------------




14.    Governing Law and Venue. The Restricted Stock Units and this Award
Agreement shall be construed and enforced in accordance with the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this grant is made and/or to be
performed.
15.    Appendix. Notwithstanding any provisions in this Award Agreement, the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in any Appendix to this Award Agreement for Awardee’s country. Moreover,
if Awardee relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Awardee, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.
16.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Awardee’s participation in the Plan, on the
Restricted Stock Units and on any shares of Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require Awardee to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
17.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
18.    Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges
that, depending on Awardee’s country, Awardee may be subject to insider trading
restrictions and/or market abuse laws, which may affect his or her ability to
acquire or sell the shares of Stock or rights to shares of Stock under the Plan
during such times as Awardee is considered to have “inside information”
regarding the Company (as defined by the laws in Awardee’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Awardee acknowledges that it is Awardee’s responsibility to
comply with any applicable restrictions, and Awardee is advised to speak to his
or her personal advisor on this matter.
19.    Waiver. Awardee acknowledges that a waiver by the Company of breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Awardee or any other awardee.
By electronically accepting the Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement, including the Appendix. Within six months of the Award Date, if
Awardee has not electronically accepted this Award Agreement on Fidelity.com’s
website, or the website of any other stock plan service provider appointed by
the Company, then this award shall automatically be deemed accepted, and Awardee
shall be bound by the terms and conditions in the Plan and this Award Agreement,
including the Appendix.




8



--------------------------------------------------------------------------------





SCHEDULE TO RESTRICTED STOCK UNIT AGREEMENT




The number of Restricted Stock Units vested as a percentage of the Target Award
shall be determined based on Non-GAAP Net Operating Margin (as defined below) at
the end of the Performance Period in accordance with the following table:


Non-GAAP Net Operating Margin
Percentage of Target Award Vested
Threshold Non-GAAP Net Operating Margin
50%
Target Non-GAAP Net Operating Margin
100%
At or above Maximum Non-GAAP Net Operating Margin
200%



Actual vesting will be based on straight-line interpolation between the %s to be
designated per the above. There will be no Restricted Stock Units vested if
Non-GAAP Net Operating Margin is less than the threshold.


“Non-GAAP Net Operating Margin” is the Company’s Non-GAAP Net Operating Margin
measured from July 1, 2017 through the end of the Performance Period, and
expressed as a percentage rounded to two decimal places, and will be calculated
to exclude certain GAAP measurements in accordance with the Company’s past
practices, including amortization of intangible assets primarily related to
business combinations, non-cash charges associated with the expensing of
equity-based compensation, non-cash charges related to amortization of debt
discount, accruals related to patent litigation, charges related to the
Company’s restructuring programs, charges related to separation activities, the
tax effects related to these items and any other items adjusted from the GAAP
results in the Company’s reported earnings as approved by the Audit Committee of
the Board of Directors.
The Non-GAAP Net Operating Margin threshold, target and maximums will be the
percentages approved by the Compensation Committee based on the Board of
Directors approval of a multi-year plan in September 2017.
























9

